838 F.2d 466Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Clifton JOHNSON, Jr., Plaintiff-Appellant,v.Stuart SILVERS, Dr.;  Dr.  Blomberg;  Leo Brown, Defendant-Appellee.
No. 87-7179.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 17, 1987.Decided:  Jan. 12, 1988.

Robert Clifton Johnson, Jr., pro se.
Susan Sugar Nathan, Office of the Attorney General, for appellees Silvers, Blomberg and Brown.
Donald L. Devries, Jr., Craig B. Merkle, Semmes, Bowen & Semmes, for appellees Blomberg and Brown.
Before DONALD RUSSELL, WIDENER, and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Robert Clifton Johnson, Jr., an involuntarily committed patient in a mental institution, appeals a district court order granting summary judgment for the defendants in Johnson's suit filed pursuant to 42 U.S.C. Sec. 1983.  We affirm.


2
Johnson has failed to demonstrate that the defendants did not exercise professional judgment in fact when they required that Johnson take antipsychotic medication over Johnson's objections.  This failure to establish an element necessary to Johnson's case, see Johnson v. Silvers, 742 F.2d 823 (4th Cir.1984), makes summary judgment proper as no genuine issue of material fact as to this element remains for resolution at trial.  See Celotex Corp. v. Catrett, 54 U.S.L.W. 4775, 4777 (U.S. June 25, 1986) (No. 85-198).


3
We dispense with oral argument because the dispositive issues have recently been authoritatively decided.


4
AFFIRMED.